Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 1 of 15 PageID #: 493




               EXHIBIT “C”
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 2 of 15 PageID #: 494




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                           C.A. No. 21-cv-5-MN
          v.
                                                          JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.

       DEFENDANT MCAFEE CORP.’S OBJECTIONS AND RESPONSES TO
     PLAINTIFF KAJEET, INC.’S FIRST SET OF INTERROGATORIES (NOS. 1-8)

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, McAfee Corp.

(“McAfee”) hereby provides these responses to Kajeet, Inc.’s (“Kajeet”) First Set of

Interrogatories (Nos. 1-8).

                                RESERVATION OF RIGHTS

       McAfee’s responses are based solely on information currently available to McAfee based

upon a reasonable investigation. McAfee’s investigation and discovery are ongoing. Pursuant to

Federal Rule of Civil Procedure 26(e)(1)(A), McAfee reserves all rights to supplement, revise

and/or amend these responses should additional information become available through the

discovery process or other means. McAfee further reserves the right to produce or use any

information or documents discovered after service of these responses in support of or in

opposition to any motion, in depositions, or in hearings. Nothing in these responses shall be

deemed an admission by McAfee regarding the existence of any information, the relevance or

admissibility of any information, for any purpose, or the truth or accuracy of any statement of

characterization contained in any of Kajeet’s Interrogatories. In responding to Kajeet’s

Interrogatories, McAfee does not waive any objection on the grounds of privilege, competency,


                                                1
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 3 of 15 PageID #: 495




relevance, materiality, authenticity, or admissibility of the information contained in these

responses.

                                   GENERAL OBJECTIONS

       McAfee makes the following General Objections, whether or not separately set forth in

each response to each Instruction, Definition, and/or Interrogatory:

       1.      McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they seek information or documents protected by the attorney-client privilege, the work

product doctrine immunity, joint defense privilege, common interest privilege, and any other

applicable privilege, immunity, or exemption from discovery as outlined in the Federal Rules of

Civil Procedure, the Local Rules of the United States District Court for the District of Delaware,

and applicable law. For the sake of clarity, McAfee hereby asserts such privileges and/or

exemptions. Specifically, and without limiting the foregoing, information transmitted or

exchanged by or between McAfee and its counsel, or writings prepared and maintained internally

by McAfee’s counsel that have not been disclosed to third parties, are not included in these

responses. Inadvertent disclosure of any privileged or protected information or documents in

responses to these Interrogatories shall not be deemed a waiver of the applicable privilege or

protection, or of any other basis for objecting to discovery, or of McAfee’s right to object to the

use, and see the return, of any such inadvertently disclosed information.

       2.      McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they are not within the scope of permissive discovery under the Federal Rules of Civil

Procedure, the Local Rules of the United States District Court for the District of Delaware, the

orders of the Court, and stipulations between the parties. For example, McAfee objects to the

Interrogatories to the extent that they seek identification of “all” information or documents that

refer or relate to a particular subject on the grounds of over breadth, undue burden, and expense.


                                                 2
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 4 of 15 PageID #: 496




McAfee is making a reasonable search for information relevant to the issues, including

documents of the types that are the subject of the Interrogatory. If any non-privileged, relevant

documents, and/or things are discovered in the course of any further or continuing searches, they

will be identified and/or produced in accordance with Rule 26(e)(1)(A).

       3.      McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they seek disclosure of information or documents that are neither relevant to the subject

matter of this litigation nor reasonably calculated to lead to the discovery of admissible evidence,

or are in any other way inconsistent with the Federal Rules of Civil Procedure, the Local Rules

of the United States District Court for the District of Delaware, the orders of the Court, and

stipulations between the parties. McAfee will respond to the Interrogatories only to the extent

required by such rules, orders, and stipulations.

       4.      McAfee objects to the Definitions, Instructions and Interrogatories to the extent

that they seek identification of documents or information not within McAfee’s possession,

custody, or control.

       5.      McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

they seek to impose an obligation on McAfee to disclose information that is publicly available

and/or more easily obtained by Kajeet through other means, or that is more appropriately

obtained through sources other than interrogatories, on the grounds that such discovery is overly

broad and unduly burdensome. McAfee further objects to the Interrogatories to the extent that

they seek information or documents that are already known to or in the possession of Kajeet.

       6.      McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they call for documents or things regarding lay opinion, expert opinion, legal conclusions, or

other non-factual information.




                                                    3
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 5 of 15 PageID #: 497




            7.    McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

they prematurely call for analysis, testimony, opinions, and documents in support of McAfee’s

contentions at this stage of the litigation. McAfee’s investigations are ongoing, and McAfee will

disclose its contentions in accordance with the schedule in this matter.

            8.    McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

they seek confidential or proprietary information pertaining to McAfee’s business, trade secrets

and/or economic relationships, or confidential information which would impinge on the

constitutionally protected right to privacy of individuals. McAfee will only produce such

material subject to the terms of the Protective Order in this litigation.

            9.    McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they seek to impose an obligation to identify or search for documents or information at any

location other than that at which they would be expected to be stored in the ordinary course of

business.

            10.   McAfee objects to the Definitions, Instructions, and Interrogatories to the extent

that they are not limited by a reasonable time period. McAfee will limit its responses to six years

prior to the filing of the Complaint or the date of issuance of the applicable patent(s), whichever

is later.

            11.   McAfee objects to the Interrogatories to the extent that they include multiple

discrete subparts as inherently ambiguous and confusing. Each discrete subpart shall be counted

as a separate Interrogatory for purposes of calculating the limits on Interrogatories.

            12.   McAfee objects to the definition of “Defendant,” “You,” “Your,” and “Yours” as

overly broad and to the extent that they include persons or entities that are separate and distinct

from McAfee Corp. McAfee also objects to the definition of “Defendant,” “You,” “Your,” and




                                                   4
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 6 of 15 PageID #: 498




“Yours” to extent they include “all . . . agents, representatives, predecessors, successors, trustees,

administrators, officers, directors, agents, employees, servants, subsidiaries, affiliates, divisions,

lawyers, accountants or any other related organizations or individuals.” In view of these

objections, for the purpose of responding to these Interrogatories, McAfee interprets

“Defendant,” “You,” “Your,” and “Yours” to be limited to McAfee Corp. Notwithstanding the

foregoing, and even though McAfee Corp. does not make, use or sell the Safe Family product (as

McAfee has informed Kajeet on multiple occasions), McAfee will make a good faith effort to

collect and produce information in response to these Interrogatories. McAfee’s production of

any information in response to these Interrogatories is not a concession that McAfee is the

correctly named entity and is not a waiver of any rights or defenses available to McAfee.

       13.     McAfee objects to the definition of “Accused Products” to the extent it includes

products that do not have the particular features accused of patent infringement in Kajeet’s

Amended Complaint and infringement contentions. McAfee will interpret “Accused Product” to

refer to Safe Family or any product that has the same functionality as Safe Family.

       14.     McAfee objects to the definition of “Accused Features” to the extent it includes

any features that are not charted with specificity in Plaintiff’s infringement contentions.

       15.     McAfee objects to the definition of “relate to,” “related to,” and “relating to” as

vague and ambiguous, and as inherently subjective. McAfee further objects to these definitions

and instructions as overly broad and unduly burdensome. McAfee will respond in accordance

with its obligations under the applicable rules governing this Litigation.

       16.     McAfee objects to the definition of “document(s)” as overly broad, unduly

burdensome, vague, ambiguous, unclear, and seeking information that is neither relevant to the

claims or defenses of any party to this action nor reasonably calculated to lead to the discovery




                                                   5
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 7 of 15 PageID #: 499




of admissible evidence, particularly with respect to the inclusion of documents that are not

within McAfee’s possession, custody, or control, or require information protected by the attorney

client privilege, work product doctrine, or other applicable protection. McAfee will respond in

accordance with its obligations under the applicable rules governing this Litigation.

       17.     McAfee objects to the definition of “Communication” as overly broad, unduly

burdensome, vague, ambiguous, unclear, and seeking information that is neither relevant to the

claims or defenses of any party to this action nor reasonably calculated to lead to the discovery

of admissible evidence, particularly with respect to the inclusion of documents that are not

within McAfee’s possession, custody, or control, or require information protected by the attorney

client privilege, work product doctrine, or other applicable protection or to the extent it includes

inaccessible communications. McAfee will respond in accordance with its obligations under the

applicable rules governing this Litigation.

       18.     McAfee objects to the definition of “Prior Art” to the extent it calls for a legal

conclusion. McAfee will interpret “Prior Art” consistently with the requirements set forth in Title

35 of the United States Code.

       19.     McAfee objects to the definition of “Related Patents” as overly broad, unduly

burdensome and seeking information that is neither relevant to the claims or defenses of any

party to this action nor reasonably calculated to lead to the discovery of admissible evidence.

McAfee will respond in accordance with its obligations under the applicable rules governing this

Litigation.

       20.     Unless otherwise stated, individuals identified herein or in documents produced in

response to these Interrogatories may only be contacted via McAfee’s outside litigation counsel,

Fish & Richardson P.C.




                                                  6
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 8 of 15 PageID #: 500




                        SPECIFIC OBJECTIONS AND RESPONSES

       McAfee incorporates by reference the general objections set forth above into each of its

responses, whether or not repeated therein, as well as any specific stated objections. McAfee

may repeat a general objection for emphasis or for some other reason, but the failure to repeat

any general objection does not waive any general objection to the Interrogatories. McAfee does

not waive its right to amend its objections.

INTERROGATORY NO. 1:

       To the extent you contend the Accused Products do not infringe the Asserted Claims,

explain in detail (with precision and specificity) all factual and legal bases for such contention.

Your answer should specifically identify each limitation of each Asserted Claim as applied to

each Accused Product which you assert is not met or infringed, either literally or by equivalents,

including an explanation of why such element or limitation should not be considered an

equivalent of the corresponding element or limitation of that Asserted Claim.

RESPONSE TO INTERROGATORY NO. 1:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee objects to the phrase “Accused Products” to the extent it includes products

other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family. McAfee

objects to this Interrogatory as premature under the Court’s Scheduling Order. For example,

claim construction has not yet occurred. McAfee further objects to this Interrogatory because

Kajeet has not provided adequate infringement contentions.

       Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows:


                                                  7
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 9 of 15 PageID #: 501




        Safe Family does not satisfy the claims of U.S. Pat. No. 8,667,559. As a representative

example, claim 1 includes the following limitations, which Safe Family does not satisfy:

          send to a server a request to communicate with a remote computing device over
          the communication network;

          receive in real-time from the server a response indicative of a decision granting
          or denying the request, the decision being based on one or more policies that are
          stored at the server and based at least in part on input from an administrator; and

          enforce the response by enabling the requested communication with the remote
          computing device over the communication network when the decision grants the
          request and by disabling the requested communication when the response denies
          the request, the requested communication being enabled or disabled without
          accessing the one or more policies by the computing device.

’559 Pat. at cl. 1.

        Safe Family is fundamentally different because it relies on policies stored locally, and

does not rely policies stored remotely. See, e.g., id. (“enforce the response by enabling the

requested communication with the remote computing device over the communication network

when the decision grants the request and by disabling the requested communication when the

response denies the request, the requested communication being enabled or disabled without

accessing the one or more policies by the computing device.”). Therefore it also does not receive

real-time responses from a remote server as the claim requires. Id. (“receive in real-time from

the server a response indicative of a decision granting or denying the request, the decision being

based on one or more policies that are stored at the server and based at least in part on input from

an administrator”).

        Further details regarding the foregoing positions can be found in the following

documents:

    •   McAfee’s source code, which is available for inspection




                                                  8
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 10 of 15 PageID #: 502




   •   Opening Brief in Support of Motion for Sanctions, Kajeet v. McAfee, Civil Action No.

       1:21-cv-00005 (D. Del. Aug. 23, 2021) (ECF No. 34).

INTERROGATORY NO. 2:

       If You contend that any of the Asserted Claims is invalid, unenforceable or void for any

reason, set forth in detail Your contentions and the factual basis for such contentions for each

claim You contend is invalid, unenforceable or void. If such contentions are based on prior art,

identify of all such prior art that You contend affects the validity or enforceability of such claim

and provide an element-by-element explanation of the relationship between the applicable claim

and each piece of prior art that forms the basis of Your contentions.

RESPONSE TO INTERROGATORY NO. 2:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee objects to this Interrogatory as premature under the Court’s Scheduling

Order. For example, the Court sets a separate deadline for invalidity contentions. And claim

construction has not yet occurred.

       Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: McAfee incorporates by reference its invalidity contentions, which are

forthcoming according to the Court’s scheduling order.

INTERROGATORY NO. 3:

       Explain in detail (with precision and specificity) of the total internal and external cost

attributable to developing, testing, and releasing the Accused Products and Accused Features.




                                                  9
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 11 of 15 PageID #: 503




RESPONSE TO INTERROGATORY NO. 3:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee objects to the phrase “Accused Products” to the extent it includes products

other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family.

       Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: McAfee has incurred and/or continues to incur costs (for example, server

costs for the development and maintenance of Safe Family). To the extent McAfee can identify

specific costs attributable to the development, testing, or release of Safe Family, McAfee will

supplement its response to this interrogatory.

INTERROGATORY NO. 4:

       State on what date and under what circumstances (with specificity and precision) You

first became aware of the existence of the Asserted Patent(s), Kajeet’s claims for patent

infringement as laid out in the Complaint in this lawsuit, the applications issuing as the Asserted

Patent(s), or any technology belonging to Kajeet related to the Accused Features, and fully

describe what actions were taken by You upon obtaining such knowledge.

RESPONSE TO INTERROGATORY NO. 4:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee objects to the phrase “any technology belonging to Kajeet related to the

Accused Features” as vague and ambiguous. At least for that reason, McAfee objects to this




                                                 10
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 12 of 15 PageID #: 504




interrogatory as overly broad and unduly burdensome; McAfee will interpret this Interrogatory to

seek McAfee’s first awareness of the Asserted Patent.

          Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: McAfee had no knowledge of the Asserted Patent prior to Kajeet’s filing of

this lawsuit.

INTERROGATORY NO. 5:

          Provide Your units sold, revenue, cost, and profits associated with Your sales of the

Accused Products from 2014 through the present. Your answer should include the total

subscriptions sold and the dollar amount of revenue attributable to the sales and/or use of the

Accused Products on a quarterly and yearly basis, providing separately an explanation of sales

and revenues received within the United States and outside the United States.

RESPONSE TO INTERROGATORY NO. 5:

          McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee further objects to the phrase “Accused Products” to the extent it includes

products other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family.

McAfee further objects to this Interrogatory to the extent it seeks sales outside of the United

States.

          Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: McAfee incorporates by reference its July 1, 2021 Financial Disclosures.




                                                   11
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 13 of 15 PageID #: 505




INTERROGATORY NO. 6:

          Provide Your internal projections of units sold, revenue, cost, and profits associated with

Your anticipated sales of the Accused Products from 2014 through 2027. Your answer should

include the total projected units sold and dollar amount of revenue attributable to the projected

sales and/or use of the Accused Products on a quarterly and yearly basis, providing separately an

explanation of projected sales and revenues within the United States and outside the United

States, if applicable.

RESPONSE TO INTERROGATORY NO. 6:

          McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee further objects to the phrase “Accused Products” to the extent it includes

products other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family.

McAfee further objects to this Interrogatory to the extent it seeks sales outside of the United

States.

          Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: To the extent McAfee can identify information responsive to this

interrogatory, McAfee will supplement its response to this interrogatory.

INTERROGATORY NO. 7:

          Explain in detail (with specificity and precision) any licenses to which You are a party,

either as a licensor or licensee, related to the technology embodied within the Accused Products

or Accused Features. Your answer should specifically identify the parties to each license, the

technology being licensed, the consideration paid for the rights being obtained therein, and an

explanation of the negotiations leading to the same.


                                                   12
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 14 of 15 PageID #: 506




RESPONSE TO INTERROGATORY NO. 7:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee further objects to the phrase “Accused Products” to the extent it includes

products other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family.

McAfee further objects to the phrase “license” to as vague, overly broad and unduly

burdensome; McAfee will interpret “license” to refer to licenses for patent rights.

       Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: McAfee is not a party to any license that specifically references Safe

Family and identifies patents.

INTERROGATORY NO. 8:

       Identify all types of documents or documentation that You author, generate, or maintain

relating to, concerning, or reflecting the architecture, implementation, operation, or functionality

of the Accused Products or how they specifically implement the Accused Features.

RESPONSE TO INTERROGATORY NO. 8:

       McAfee specifically incorporates its general objections as if fully set forth herein.

McAfee further objects to this Interrogatory to the extent it seeks documents protected by the

attorney-client privilege, the work product doctrine, or any other applicable privilege or

immunity. McAfee further objects to the phrase “Accused Products” to the extent it includes

products other than Safe Family; McAfee will interpret this Interrogatory to refer to Safe Family.

       Subject to and without waiving the foregoing specific and general objections, McAfee

responds as follows: Pursuant to Federal Rule of Civil Procedure 33(d), McAfee identifies the




                                                 13
Case 1:21-cv-00005-MN Document 41-3 Filed 09/07/21 Page 15 of 15 PageID #: 507




following documents that are responsive to this interrogatory: McAfee’s source code, which

continues to be available for inspection upon request in Atlanta, Georgia.

Dated: August 26, 2021                                       FISH & RICHARDSON P.C.


                                                    /s/ Aamir A. Kazi
                                                    Aamir A. Kazi
                                                    Fish & Richardson P.C.
                                                    1180 Peachtree Street NE, 21st Floor
                                                    Atlanta, GA 30309
                                                    kazi@fr.com
                                                    Telephone: (404) 892-5005

                                                    Susan E. Morrison (#4690)
                                                    222 Delaware Avenue, 17th Floor
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 652-5070
                                                    Facsimile: (302) 652-0607
                                                    morrison@fr.com


                                                    ATTORNEYS FOR DEFENDANT
                                                    MCAFEE CORP.




                                               14
